J-S56020-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: D.J., A            :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: C.J., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 670 MDA 2018


               Appeal from the Order Entered, March 20, 2018,
              in the Court of Common Pleas of Franklin County,
                  Orphans' Court at No(s): 9-ADOPT-2018.


 IN THE INTEREST OF: D.J., A MINOR      :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: C.J., MOTHER                :
                                        :
                                        :
                                        :
                                        :
                                        :   No. 671 MDA 2018


             Appeal from the Order Entered, March 20, 2018,
            in the Court of Common Pleas of Franklin County,
          Juvenile Division at No(s): CP-28-DP-0000025-2016.


BEFORE: GANTMAN, P.J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY KUNSELMAN, J.:                  FILED DECEMBER 03, 2018
J-S56020-18



       C.J. (Mother) appeals from the order that involuntarily terminated her

rights to her 5-year-old son, D.J. (Child), pursuant to 23 Pa.C.S.A. §

2511(a)(2); (a)(5); (a)(8); and (b).1, 2

       As evidenced by the dual caption, Mother initially raised matters relating

to both the termination of her parental rights and the order changing the goal

of the dependency case from reunification to adoption.         Mother has since

abandoned the goal change portion of her contest; in her appellate brief, she

sets forth two questions involved, both of which reference only the

termination. First, she alleges there was insufficient evidence to support the

grounds for termination under § 2511(a). Second, she alleges that even if

there were grounds, termination would not be in Child’s best interests under

§ 2511(b).

       We are mindful of our well-settled standard of review:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only    upon    demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court's decision, however, should not be reversed merely because

____________________________________________


1 The court also terminated the rights of D.S. (Father) who did not appear for
the termination hearing and does not appeal now.

2Because there was no conflict, Child’s best interests and his legal interests
were simultaneously represented by Attorney Kristen Hamilton. See N.T.,
3/20/18, at 96-97.


                                           -2-
J-S56020-18


      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101–2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent's conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent's conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re Adoption of C.D.R., 111 A.3d 1212, 1215 (Pa. Super. 2015) (citations

omitted).

      In this case, the orphans’ court terminated Mother’s parental rights

pursuant to Section 2511(a)(2), (5), (8), and (b). We need only agree with

the orphans' court as to any one subsection of Section 2511(a), as well

as Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384

(Pa.Super.2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).

      The learned Judge Angela R. Krom authored an extensive, well-reasoned

Rule 1925(a) opinion supporting the orphans’ court decision. Upon our review

                                      -3-
J-S56020-18



of the record, we discern no abuse of discretion. Because it thoroughly

addresses the matters raised on appeal, we adopt, as our own, the orphans’

court opinion insofar as it pertains to the termination issue.3 We direct the

parties to attach a copy of the orphans’ court opinion to this memorandum in

the event of further proceedings.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/03/2018




____________________________________________


3We redact the parties’ names from the orphans’ court opinion, but otherwise
keep intact the entirety of the document; we do not adopt that section of the
opinion addressing Mother’s abandoned goal change issue.

                                           -4-
                                                                      Circulated 11/14/2018 10:01 AM
                                                        Th



      IN THE COURT OF COMMON PLEAS OF THE 39T11 JUDICIAL
                                              -
     DISTRICT OF PENNSYLVANIA FRANKLIN COUNTY BRANCH

 In re: Adoption of                       :       Orphans' Court Division
 D.J., a minor.
 Date of Birth: 5/31/2012                         No. 9 -ADOPT-2018


 In the Interest of                               Juvenile Court Division
 D.J., a. minor
 Date of Birth: 5/31/2012                         CP-28-DP-0000025-2016


                            OPINION sur Pa.R.A.P. 1925(a)
       Before the Court is C           Jbe's Notice of Appeal from the Decree
entered March 20, 2018, terminating her parental rights to D.J., her minor son.

Also before the Court is           J      's Notice of Appeal from this Court's Order
of March 20, 2018, changing D.J.'s permanency goal from reunification to

adoption. As no error occurred, this Court's prior determinations should be

affirmed.

                              STATEMENT OF CASE
      D.J. was born on May 31, 2012.                J     ("Mother") is the natural
mother of D.J. D       S.       ("Father") is the natural father of D.J.

      On February 23, 2018, Franklin County Children and Youth Services ("the

Agency") filed a Petition for the Involuntary Termination of Parental. Rights

("Petition") seeking to terminate the parental rights of Mother and Father.

Concurrently, in the ongoing dependency action, the Agency requested this Court
change the permanency goal from reunification to adoption. On March 20, 2018,

this Court held a hearing ("TPR. hearing") on the Agency's Petition. Father,

represented by Attorney Michael J. Connor, failed to appear at the TPR hearing.

Mother, represented by Attorney Abigail. Salawage, appeared at the TPR hearing.

Attorney Kristen Hamilton, D.J.'s legal counsel and Guardian Ad Litem ("GAL"),

also participated in the TPR hearing.

      This Court issued Decrees dated. March 20, 2018, terminating both Mother's

and Father's parental rights. Thereafter, based on the evidence presented at the

TPR hearing, this Court changed D.J.'s permanency goal from reunification to

adoption.. Mother filed a Notice of Appeal of a Children's Fast Track Appeal
                                 ,   .
pursuant to Pa.R.A.P. 102, along with a Concise Statement of Matters Complained

on Appeal on April 19, 2018. This Court now responds to Mother s claims of error

in both the Juvenile Court and Orphans' Court matters.

                              FACTUAL FINDINGS

      The Court will review the evidence presented at the TPR hearing before

addressing Mother's arguments.

      The Agendy presented Elizabeth Johnston ("Ms. Johnston"). Ms. Johnston is

the Agency's caseworker assigned to D.J.'s case. Transcript of Proceedings of

Termination of Parental Rights Hearing, March 20, 2018, ("T.P. 3/20/18") at 6-7..

Ms. Johnston testified the Agency initially received a referral regarding D.J.'s


                                          2
family on September 20,2015., which reported the following issues:: chronic

homelessness', substa.nce abuse2, extreme anger3, and lack of supervision. Id. at 8.

The Agency attempted to locate the family, but was unsuccessful. Id. in February

of 2016, the Agency received a second referral, which reported that D.T.'s older

sister was missing from school and, the family was living at the New Hope Shelter

in Waynesboro, PA. Id. By the end         of March of 2016, the Agency successfully
located the family at the Super 8 Motel in Chambersburg, PA. Id. at 9.

       On. March 3,1,2016, the Agency conducted an unannounced visit to the

hotel. Id. Upon arrival, Mother stated she was moving her family to another hotel;

Mother expressed difficulties applying for food stamps and other support

accommodations. Id. At this point, the Agency provided Mother with housing

resources. Id. On April    1,   2016, the Agency conducted a second unannounced visit

to the, hotel, and discovered Mr. L            asleep, and alone with    DJ. and his two
sisters. Id. Mr. L         had difficulty waking up, appeared to be intoxicated, and

refused a drug test. Id. The Agency also observed bruising on D.J.'s back. As .a

result, D.J. was placed in the temporary legal and physical custody of the Agency

on April 1, 2016. Id. at 9; see also Exhibit 1.



  The Agency believed the family was living in their van at this time.
2 The Agency believed Mother and her husband    maw                C'Mr. 1111.11') were abusing
morphine. Mother later testified she used prescription morphine for back pain, but stopped taking
it "once it seemed to be :a problem for the courts." Id. at 68-69.
3 The Agency believed Mr. 1.11111111exhibited extreme anger toward the, family.


                                               3
            After. Di. was placed in the custody of the. Agency, Mother and Father

    proposed names of family members as potential resources. Id. at 10-11. The

    Agency mailed kinship letters and received responses from. M

    R         L        and   EMS Hallir Id. at       11. Upon investigation, the Agency

    determined    MS                 ROM Lati, and         Eh FiLand             were not
    appropriate resources because they lacked sufficient living space for D.J. Id.
                                                                                   at 11-
    12.   During this time period, D.J. displayed aggressive behavior in his initial
                                                                                     foster
    home;. D.J. frequently bit, pushed, and hit other children, including his older sister

M.J. Id. DJ. also displayed traumatic behavior; he talked and screamed in, his

sleep, called himself a bad boy, and hit himself as punishment for taking blankets

and food from his sisters. Id. For these reasons, the Agency referred D.J. to

Pathways for counseling. Id.

            On May 13, 2016, D.J. was adjudicated dependent and his permanency goal

was set for reunification. Id. at 10; see also Exhibits 3-4. Mother and Father were

present for this dependency hearing. Id. As a result of D.J.'s adjudication and

dependency, Mother was ordered to participate in a drug and alcohol assessment

and follow the recommendations, subrnit to random drug screens, participate in a

parental fitness, assessment and follow the recommendations, obtain and maintain

financial stability, maintain stable housing, and maintain consistent visitation with

4

E
    mS
     His             is D.J.'s paternal grandmother. Rairriposs is Mr.   1.1111110's father.
                     Mother's stepfather.
                                               4
D.J. Id. at   -13.   Father was ordered to participate in .a parental fitness assessment,

obtain and maintain financial stability, maintain stable housing, and maintain

consistent visitation, with D.J. Id. at 1314.

          Ms. Johnston also testified regarding the services ordered for Mother. Id. at

    14. Ms. Johnston confirmed Mother participated in the parental fitness
                                                                           'assessment
on June 17, 2016. Id. at 14; see also Petitioner's Exhibit 15. As a result of the

parental fitness assessment, Mother 'was deemed incapable of parenting without

any treatment or services. Id. at 14. Mother was recommended to complete

outpatient therapy once per week for twenty-six weeks, maintain use of

psychotropic medications, participate in a. pain management evaluation, participate

in a dmg and alcohol evaluation, and complete parent training. Id. However,

Mother failed to accurately report Mr.         LIPM's physical violence to the evaluator
at this time. Id. at 40-41.

         Ms. Johnston confirmed Mother attended outpatient therapy from October of

2016 to May 18, 2017. Id. at 14-15. After May 18, 2017, Mother stopped attending

therapy due a conflict with her work schedule. In October of 2017 the Agency

reminded Mother to complete her therapy. Id.: at 15. However, Mother incorrectly

reported she completed her therapy and believed she did not need any counseling.


5   Despite Mother's assertions at the time, the Agency believed physical violence was occurring
in the household based on D.J.'s expressions and comments. Mother later testified she separated
from Mr. LIMN due to his emotional and physical. abuse. Specifically, Mr. L         abused her
by choking her. Id. at 65-66, 80.
                                                 5
Id. To date, Mother has not been successfully discharged from her therapy

requirements.6 Id. Ms. Johnston also confirmed Mother completed the drug and

alcohol assessment at Pyramid Healthcare. Id. at 15-16. Mother was not required to

complete any additional services as a result of the drug and alcohol assessment. Id.

However, Ms. Johnston testified Mother did not maintain continuous use of her

psychotropic medications. Id.

       Ms. Johnston testified regarding Mother's requirement to submit to random

drug screens. Id. at 16. On June 29, 2017, Mother tested positive for

Tetrahydrocannabinol ("THC") and alcohol:7Id. at 16, 35., On October 2, 2017,

Mother 'reffisedl to allow Ms. Johnston to drug test her despite being aware that a

refusal is automatically deemed :a positive result.8 Id.

      Ms. Johnston testified regarding Mother's inability to obtain and maintain

financial stability. Id. at 16-17. Ms. Johnston explained Mother has changed jobs

several times throughout the period that D.J. has been in placement. Id. at 16.

Recently,. Mother applied to jobs in Maryland,, but did not provide the Agency with

any evidence   of employment and financial stability. Id.




6 Mother later acknowledged she was discharged from PA Counseling due to lack of attendance.
Mother explained she had several conflicts with work and stopped attending counseling around
the middle of 2017.1d. at 62.
7 MOther later testified she smoked marijuana for celebratory purposes when she leased her

house on May 10, 2017. Id. at 63.
                                                                         a
8 According to Mother, she requested to take the drug test at a later time. Id. 63, 77-78.
                                             6
          Ms. Johnston testified regarding Mother's inability to maintain consistent

    visitation with D.J. Id. at 17. The Agency approved Mother for two visits per week.

    between April 7, 2016 and December 5, 2017. Id. A majority of the visits were

    offered at the ABC House, except for a brief period, between February
                                                                          3, 2017 and

    April 10, 2017. Id. at. 17-18. During this period, the visits were
                                                                       only offered at the
    Agency because there were concerns for the safety of the children and parent

    educators at ABC. Id. In total, Mother attended only thirty-nine of the
                                                                            fifty-one
    offered two-hour visits. Id. at 17. Mother's last visit with D.J. at the ABC House

    occurred on November 16, 2017. Id. at 18.

          On December 5, 2017, Mother was discharged from the ABC House due to

    lack of attendance. Id. at 18. According to Mother, she had difficulties with

transportation because she lived in Maryland and did not have a working car. Id. at

    18-19. Between December 5, 2017 and March 5, 2018 Mother failed to contact the.

Agency. Id. at 18-19, 36-37. On March 5,2018, Mother called the. Agency and

requested visitation with D.J. Id. at 19. The Agency scheduled a one -hour

visitation with D.J. on March 16, 2018. Id. Ms. Johnston testified the visit went

well, however Mother was a half-hour late; Mother took pictures and played with

her children, including D.J.9 Id.


9
  Ms. Johnston later testified D.J. was comfortable interacting with Mother, but does not ask to
see Mother when he is not with her. Id. at 31-32. However, Mother later testified that D.J. asked
her when he can come home. Id. at 65, 73, 89.

                                                7
        Ms. Johnston testified regarding Mother's limited participation in filial

therapy.. Id. 19-20. Mother was offered to participate in filial therapy in order to

build a stronger bond with D.J.1° Id. Mother only attended one session despite the

fact that D.J. has been in therapy for over a year. Id. at 20. Mother also
                                                                           had limited
contact with D.J.'s therapist. Id. at 20, 47-48. Currently, D.J.'s foster rnother

attends therapy with D.J. Id. at 20.

        Ms. Johnston further testified regarding Mother's inability to secure stable

housing. Id. Between April 4, 2016 and July of 2016, Mother lived, with various.

friends. Id. Between August 11, 2016 and October 24, 2016, Mother lived in a

homeless shelter. Id. Between October 24, 2016 and December 5, 2016, Mother

lived with friends in Waynesboro, Franklin County; Pennsylvania. Id. Between

December 5, 2016 and October 2, 2017, Mother lived with Mr. L                           in two

different leased houses. Id. at 21. On October 2,2017,, Mother and Mr. L

were evicted due to failure to pay rent; Mother then, separated from Mr.                LI
and moved to Maryland. Id. On March 5, 2018, Mother reported she is now living

between her mother's house and a boyfriend's house. Id. As of the date of the

hearing, the Agency did not know where Mother was living. Id.



   Ms. JOhnston..later testified D.J. is diagnosed with attention..deficit hyperactivity disorder
("ADHD"),.oppoSitional defiant disorder ("ODD"), borderline intellectual functioning,. and
adjustment .disorder with mixed.prohleinsof mood and conduct behavior Recently, D.J. has
diSplayed.symptorns of reactive attachment disorder ("RAD"). j4. :at 45, 47-48: Mother later
testified she only was aware of D.J.'s ODD and AHDH:diasposes. Id. at 90.
                                                  8
          Ms. Johnston last testified regarding D.J.'s foster home. Id. at 27-28, 45. D.J.

    has been living in his current foster home for over a year." Id. at 28. Ms.
                                                                                Johnston
    explained D,J. has a parent-child relationship with his: foster family;
                                                                            D.J. is
    affectionate towards his foster parents and enjoys living with them.
                                                                         Id. Although
    D.J. calls them by their first name, he reported
                                                     to. Ms. Johnston that he now shares

    the last name of his foster family.12 Id. at 28-29. Ms. Johnston
                                                                     also explained that
    D.J.'s foster family makes arrangements with his half-sister's foster
                                                                          family every
    other week, so the children can see, each :other. Id. at 29.

          Mother next presented herself. Id. at 55. Mother testified: regarding her

    requirements to obtain and maintain financial stability and secure stable housing.

    Id. Mother testified 'she does not, have a permanent residence, but receives her
                                                                                     mail
at her father's house, in Sabillasville, Maryland. Id. at 55-56. Mother testified she

separated from Mr L                 in September of 2017 and is "working on starting

over." Id. at 56-57. At this time, Mother is searching for full-time, employment to

save up: for a car and residence." Id. Mother testified she was recently hired at a,




1 '     lived in:three other foster homes prior to his current one. D.J. moved between the three
foster homes due:to challenging:and sexualized behavior. The Agency believes trauma therapy
and the placement with his current new foster helped correct this behavior.
12. Ms. Johnston later testified the foster family has a daughter in
                                                                       college who 0.3,, refers to as his
sister. D.J. also refers to another child in the foster family as' brother. Id. ãt47.
13 Mother later explained she and her boyfriend J.B. are looking for a place to live together ld. at




                                                   9
 temporary agency, but is waiting for a start date. '4 Id. at 57. Mother also helps her

 father, with landscaping, snow removal, and mowing jobs. Id. at 57-58.                If provided
 more time, Mother believed she could obtain housing within a month
                                                                    and a half.
 Id. at 72.

        Mother testified regarding, her requirement to maintain use of
                                                                       psychotropic
 medications. Id. at 59. Mother currently takes 20 milligrams of
                                                                 Lexapro once in the
 morning, one milligram of Xanax three times per day, and Trazodone
                                                                    at night. Id.
 Mother testified she has taken her medications since she started her therapy at
                                                                                 PA
 Counseling. Id. Mother was initially prescribed her medications by a psychiatrist at

PA Counseling, but' currently is prescribed her medications by a doctor at Mission

of Mercy in Gettysburg, Pennsylvania.15 Id. at 59-60. Mother has no health

insurance at this time. Id. at 61.

        Mother further' testified regarding her requirement to maintain consistent

visitation with D.J. Id. at 63-64. Mother explained she visited D.J. twice a week for

two hours. Id. at 64. She stopped visiting DJ. due to a lack of transportation.16 Id.

at 64-65.. Mother also addressed the Agency's concerns regarding the lack of



14 Mother explained she has reliable transportation' from her stepfather to get to this job
                                                                                            when she
starts.
   Mother testified she meets with 'a doctor once per month and is consistently taking her
medications.
16 Mother testified she did not see or, have any contact with D.J. from November of 2017 to

March of 2018. Mother explained she lives over an hour from Chambersburg and it has been
difficult to visit D.J. without a car. Id. at 56-57, 75_

                                                 10
communication. Id. at 70. Mother testified she did not have access to a phone for a

month and. a half, but attempted to contact the Agency'eight or nine times since

November of 2017. Id. Mother testified the Agency only returned her last two

phone calls. Id. at 70, 87-89.

                                    ISSUES RAISED

       In the above -captioned Orphans' Court action, Mother alleges this Court'

decision to terminate her parental rights was not supported by clear and convincing

evidence, and therefore constituted an abuse of discretion for the following

reasons: there was insufficient evidence to determine that (1) Mother failed, to

perform parental duties for a period of at least: six months immediately preceding

the filing of the Petition; (2) Mother caused the child to be without essential

parental care, control, or subsistence necessary for his physical or mental well-

being; (3) the conditions which led to placement of the child cannot or will not be

remedied by Mother within a reasonable time; and (4) termination of Mother's

parental rights is not in, the child's best interests.

       In the. above-captioned Juvenile Court action, Mother alleges this Court's

decision to change the permanency goal from reunification to adoption was not

supported by clear and convincing evidence, and was therefore an abuser of

discretion for the, following reasons:: (1) there was insufficient evidence to

determine that the child's best interests are met by a change of goal to adoption;

                                             11
and (2) Mother could remedy the barriers to reunification if provided additional

time and services.

                                        DISCUSSION

I. Termination of Parental Rights

       The standard of review in a termination of parental rights case is well

established:

      When reviewing an appeal from a decree terminating parental rights,
      we are limited to determining whether the decision of the trial court is
      supported by competent evidence. Absent an abuse of discretion, an
      error of law, or insufficient evidentiary support for the trial court's
      decision, the decree must stand. Where a trial court has granted a
      petition to involuntarily terminate parental rights, this Court must
      accord the hearing judge's: decision the same deference that we would
      give to a jury verdict. We must employ a broad, comprehensive
      review of the record in, order to determine whether the trial court's
      decision is supported by competent evidence.

In re S.H., 879. A2d 802, 805 (Pa. Super. 2005) (citation omitted).

      The petitioner has the burden to prove by clear and convincing evidence that

the asserted grounds for seeking termination are valid in a termination of parental

rights case. In re A.S.,   11   A.3d 473, 477 (Pa. Super. 2010) (citation omitted). Our

appellate courts have stated the following:

      The standard of clear and convincing evidence is defined as testirnony
      that is so clear, direct, weighty and convincing as to enable the trier of
      fact to come to a clear conviction, without hesitance, of the truth of
      the precise facts in issue. The trial court is free to believe all, part, or
      none of the evidence presented and is likewise free to make all
      credibility determinations and resolve: conflicts in the evidence. If

                                              12
                                                                 Th



       competent evidence supports the trial court's findings, we will affirm
       even if the record could also support the opposite result.
Id. (citations omitted).

       Additionally, parental rights are not absolute: "[a] parent's basic

 constitutional right to the custody and rearing of ... [his] children is converted,

 upon the failure to fulfill ... parental duties, to the
                                                         children's right to have':proper
parenting and fulfillment of [the child's] potential in a permanent, healthy,
                                                                              safe
environment." Tare'A.S.,         11   A.3d at 478: (citation omitted). Parental rights may be

involuntarily terminated where any one subsection of 23 Pa.C.S.A. § 2511(a) is

satisfied, along with consideration of 23 Pa.C.S.A.          §   2511(b) provisions. In re Z.P.,
994 A.2d 1108, 1117 (Pa. Super. 2010) (citation omitted). "The statute permitting

the termination of parental rights outlines certain irreducible minimum

requirements   of care that parents must provide for their children, and a parent who
cannot or will not meet the requirements within a reasonable time following

intervention by the state may properly be considered unfit and have his parental

rights terminated." Id. at   1   1_18   (citation omitted.

       In the instant case, this Court found grounds for termination existed under

Sections '2'511(a)(2), (5), and (8). After engaging in the first part of the test, under

Section 2511(a), this Court also found termination would serve the, best interests of

DJ. pursuant to Section 2511(b). On appeal, Mother argues this Court's decision

was not supported by clear and convincing evidence, therefore constituting an

                                                 13
                                                      "Th




abuse of discretion. We disagree, and will address each ground for termination in

turn.

A.      Termination of Parental Rights Under Section 2511(a)(2)

        In order to terminate parental rights pursuant to Section 2511(a)(2), the

following three elements must be established:

        (1.)repeated and continued incapacity, abuse, neglect or refusal; (2:)
        such incapacity, abuse, neglect or refusal has caused the child to be
        without essential parental care, control or subsistence necessary for
        his physical or mental well-being; and (3) the causes of the incapacity,
        abuse, neglect or refusal' cannot or will not be remedied.

In re D.L.B., 166 A.3d 322, 327 (Pa. Super. 2017) (citation omitted); see also

23 Pa.C.S.A. § 2511(0(2). Additionally; statutory grounds for termination      of
parental rights due to parental incapacity that cannot be remedied are, not, limited to

affirmative misconduct; "[t]o the contrary, those grounds may include acts: of

refusal as well as incapacity to perform parental duties." Id. (citation omitted).

        Here, the Agency established by clear and convincing evidence, that

Mother's parental rights should be terminated pursuant to Section 2511(a)(2).

Although Mother participated in some of the ordered services, Mother failed to

complete all of the services. Mother completed the parental fitness assessment and

followed through with some of the recommendations, but failed to follow through

with and successfully complete outpatient therapy. Citing both work conflicts and

her belief that she did not need therapy, Mother failed to attend session and was


                                          14
unsuccessfully discharged. Mother also false1y suggested to the Agency that she

had completed her therapy requirements. To date, Mother has not successfully

completed her therapy requirements.

      Mother completed the drug and alcohol assessment and was not

recommended to participate in any further treatment. However, she later failed a

drug test and refused another, knowing her refusal would be considered a positive

test by the Agency.

      With respect to financial and housing stability, Mother failed to make the

necessary steps to secure permanent employment. This Court was provided with

no plan for a safe home for D.J.

      Mother also failed to maintain consistent visitation and was discharged due

to lack of attendance on December 5, 2017. Mother then failed to contact, the

Agency until March 5, 2018, despite not having seen DJ. for several months. By

failing to seriously address this Court's ordered services, Mother has failed to

provide essential parental care necessary for D.J.'s physical and mental well-being.

      Furthermore our appellate courts, have stated:.

      Unlike. subsection (a)(1), subsection (a)(2) does not emphasize a
      parent's refusal or failure to perform parental duties, but, instead
      emphasizes the child's, present and future need for essential parental
      care, control or subsistence necessary for his physical or mental well-
      being. Therefore, the language in subsection (a)(2) should not be read
      to compel courts to ignore :a child's need for ,a stable home and strong,
      continuous parental ties, which the policy of restraint in state
      intervention is intended 'to protect. This is particularly so where
                                         15
        disruption of the family has already occurred and there is no
        reasonable prospect for reuniting it.

In re. A.S.,   11   A.3d at 478 (citing In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2008)).

In light of this standard, we heavily considered D.J.'s present and future need
                                                                                for a
stable home when we terminated Mother's parental rights. A
                                                           parent must provide
their child, with safe and stable. housing. While we recognize
                                                               Mother was a victim
of Mr.   L's           repeated physical and emotional abuse, Mother nonetheless failed

to protect D.J. from Mr.      Ls         abuse. Mother didn't timely disclose the abuse,

placing her child at risk and resulting in a delay of necessary services for 'DJ.

Although Mother separated from Mr. 11111111 in September of 2017, Mother has

made little progress in securing a safe and stable home for D.J.

        Stated differently, Mother's lack of significant progress over the past

twenty-two months convinces the Court she has no interest or no ability to remedy

the conditions which have kept her son out of care and custody. D.J.'s right to a.

permanent and safe environment should not be on hold indefinitely. The law

demands that ,a parent overcome obstacles in their path to meet their child's needs.

Mother has not done so. Thus, this Court did not err in, terminating Mother's

parental rights pursuant to Section 2511(0(2).

B.      Termination of Parental Rights Under Sections 2511(a)(5), (8)
        Pursuant to Sections 2511(a)(5), (8), parental rights may be terminated

when:

                                              16
                    "Th




         (5) The child has been removed from the care of the parent by the
         court or under a voluntary agreement with an agency for a period of at
         least six months, the conditions which led to the removal or placement
         of the child continue to exist, the parent cannot or will not remedy
         those conditions within a reasonable period of time, the services or
         assistance reasonably available to the parent are not likely to remedy
         the conditions which led to the removal or placement of the' child
         Within, a reasonable period of time and termination of the
                                                                        parental
         rights would best serve the needs and welfare of the child.

         (8) The child has been removed from the care of the parent by the
         court, or under a voluntary agreement, with an agency, 12 months or
         more' have elapsed from the date of removal or placement, the
         conditions which led to the removal 'or placement of the child
         continue to exist and terrnination of parental rights would best serve
         the needs and welfare of the child.

23.   Pa.C.S.A. §§ 2511(a)(5), (8); see also In re S.H., 879 A.2d 802, 807 (Pa. Super.

2005) (noting the analysis under subsection (8) merely requires that the conditions

leading to placement continue    to,   exist, whereas under subsection (5') the Court

must consider a parent's willingness 'or ability to remedy such, conditions).

         Here, the Agency established by clear and convincing evidence that

Mother's parental rights should be terminated pursuant to Sections 2511(a)(5), (8).

As noted above, Mother's inability to meet D.J.'s basic need for ,a safe and secure

home led to D.J.'s continued placement with the Agency for the past twenty-two.

months. Despite Mother's participation 'in some of this Court's directives, the

conditions which led to D.J.'s placement continue to exist and Mother is unwilling

or unable to remedy the. conditions. To date, Mother has not successfully



                                              *17
maintained visitation with D.J. or completed her therapy. Mother also has not

secured full-time employment or a permanent residence.17

        Additionally, this Court strongly believes Mother: will not be able to remedy

the conditions which led to D.J.'s placement. Twenty-two months was
                                                                    substantial
time to address the situation. Furthermore, Section 2511(a)(5) requires
                                                                        the
termination of parental rights be in the child's best interests. As discussed
                                                                              below,
the tennination of Mother's parental rights 'is in the best interests of D.J.

       Thus, this Court did not err in terminating Mother's parental rights pursuant

to Sections 2511(a)(5), (8).

C.     Termination of Parental Rights Under Section 2511(b)

       If the Court finds the, grounds' for termination 'are satisfied pursuant to

Section 2511(a), it must proceed to an evaluation oldie child's best interests under

Section 2511(b). Section 2511(b) provides the following:

       The court in terminating the rights of a parent shall give primary
       consideration to the developmental, physical and emotional needs and
       welfare 'of the child. The rights 'of .a parent shall, not be terminated
       solely on 'the basis of environmental factors such as inadequate
       housing, furnishings, income, clothing and medical care if found to be
       beyond the: control of the parent. With, respect to any petition filed
       pursuant to subsection (a)(1), (6) or (8), the court shall not consider
       any efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the filing
       of the petition.


17Mother did not present this Court with a plan or solution to address the financial and housing
concerns at the TPR hearing.
                                                18
23 Pa.C.S.A. §   2511(4 In considering, the needs and welfare of a child, the court
must examine whether terminating the natural parent's rights would destroy

something in existence that is necessary and beneficial. In re C.S., 761 A. 2d 1197,

1202 (Pa. Super. 2000).

       The evidence presented at the TPR hearing convinces this Court that

termination of Mother's parental rights is in D.J.'s best interests. As discussed

above, Mother failed to obtain and maintain financial and housing stability.

Conversely, D.J.'s foster parents have provided D.J. with a safe and stable home.

Mother also failed to maintain visitation and participate in filial therapy with D.J.

Contrarily, D.J.'s foster mother actively participates in filial therapy in order to

develop a. critically important bond with D.J. We are convinced D.J. has the

necessary support from his foster parents to assist him through any' detriment as a

result of our termination of Mother's parental rights.

      Furthermore, terminating Mother's parental rights would not destroy

"something in existence that is necessary and beneficial." In re C.S., 761 A.2d at

1202. It is possible that Mother and D.J. have a bond. However, this bond is not

healthy for D.J. Mother's lack of engagement demonstrates she does, not

acknowledge or understand what her son needs for healthy growth and

development. As a result of D.J.'s placement and therapy, he is now mentally and.

medically on track. This Court is convinced that the love, comfort, security, and


                                           19
                    %,,



stability D.J. has with his foster parents outweigh any existing emotional bond D.J.

has developed with Mother.

         Thus, this. Court did not err in terminating, Mother's, parental
                                                                          rights pursuant
 to Section 2511(b).

 II. Goal Change from Reunification to Adoption

         The standard of review for a juvenile court's permanency
                                                                  determination is as
follows:

        In cases involving a court's order' changing the [court -ordered]
                                                                          goal ...
       to adoption, our standard of review is abuse of discretion. To hold that
       the trial court abused its discretion, 'we must detennine its judgment
       was manifestly unreasonable, that the court disregarded the law, or
       that its action was a result of partiality, prejudice, bias or ill will.
       While this Court is bound by the facts determined in the trial court, vve
       are not tied to the court's inferences, deductions and conclusions; we
       have a responsibility to ensure that the record represents a
       comprehensive inquiry and that the hearing judge has applied the
       appropriate legal principles to that record. Therefore, our scope of
       review is broad.
In Interest of L.T., 158 A.3d 1266, 1276 (Pa. Super. 2017) (citations omitted). In a

change   of goal proceeding, the interests of the child supersede the interests of the
parent. In re D.P., 972 A.2d 1221, 1227 (Pa. Super. 2009) (citations omitted). The

burden is on the Agency to prove the change in goal would be in the best interests

of the child.   Id. (citation omitted). A juvenile must consider the following factors

regarding permanency planning:

      Pursuant to § 6351(f) of the Juvenile Act, when considering a petition
      for,,a goal change for a dependent child, the juvenile court is to

                                            20
        consider, inter alia: (I) the continuing necessity for and
        appropriateness of the placement; (2) the extent of compliance with
        the family service plan; (3) the extent of progress made towards
        alleviating the circumstances which necessitated the original
        placement; (4) the appropriateness and feasibility of the current
        placement goal for the children; (5) a likely date by which the goal
                                                                              for
        the child might be achieved; (6) the child's safety; and (7)
                                                                     whether the
        child has been in placement for at least fifteen of the last
                                                                     twenty-two
        months.
 In Interest of L.T., 158 A.3d at 1276-1277 (citations omitted).
                                                                 Last, a juvenile
 court must consider whether reasonable efforts were made
                                                          to finalize the
 permanency plan in effect. Id. at 1277; see also 42 Pa.C.S.A.          §   6351(0(5.1).18
        Here, our changing of D.J.'s permanency goal from reunification to adoption

was held simultaneously with the termination of Mother's parental rights.               The
evidence presented at the TPR hearing establishes that our changing, of D.J.'s

permanency goal from reunification to adoption is in D.J.'s best interests.

Although Mother complied with some of the directives of this Court, her

compliance was not sufficient or complete to overcome the Agency's request for

termination and change of permanency goal from reunification to adoption.

       For the past twenty-two months, Mother failed to remedy the circumstances

which mandated D.J.'s continued placement. Mother also failed to provide this

Court with a plan to remedy the financial and housing concerns. It is clear to this

Court that Mother will not remedy the conditions which led to D.J. continued

 18 This:COurt found the Agency made reasonable efforts to finalizethe..permanency plan in

effect.
.19
    Accordingly, this Court considered the same .eliidence...for both. matters.
                                               21
placement even if provided more time because she, has, made no strides to
                                                                          complete
her therapy, maintain consistent visitation, obtain employment, and
                                                                    secure safe
 housing. D.J. deserves permanency and his life should not be put
                                                                  on hold "in the
hope that [Mother] will summon the ability to handle
                                                     the responsibilities of
parenting." In re N.C., 909 A.2d 818, 824 (Pa. Super. 2006)
                                                            (citation omitted).
Currently, these needs are being meet by D.J.'s foster parents.

       Thus, this Court' did not err by changing D.J.'s permanency goal from

reunification to adoption because the change is necessary to achieve
                                                                     permanency.



                                CONCLUSION
      In summary, grounds for' termination of Mother's parental rights were

established by clear and convincing evidence under 23 Pa.C.S.A. §§

2511(a)(2),(5), and (8). It is in D.J.'s best interests to terminate Mother's parental

rights pursuant to 42 Pa.C.S.A.   §   2511(b). Furthermore, the evidence presented at

the TPR hearing supported our changing of D.J.'s permanency goal from

reunification to adoption. Accordingly, this Court respectfully requests the.

Superior Court affirm the tennination of Mother's parental rights and our changing

of D.J.'s permanency goal from reunification to adoption, and dismiss the instant

appeals.




                                            22